Exhibit 10.19
 
 




POLICY BULLETIN




SUBJECT:   EXECUTIVE SEVERANCE PROGRAM 
 
                                                                                                                            Effective
July 1, 2000
Reissued January 12, 2007
Reissued November 5, 2009




I.           PURPOSE


To establish a severance program for senior level executives of the Company that
recognizes (i) the relatively more difficult employment transition that occurs
upon the termination of employment of higher paid individuals; and (ii) that
most senior level executive employees serve at the pleasure of the Company and
are decidedly “at will” – meaning that the Company may terminate the employment
relationship at any time for any reason without liability to the employee.




II.           SCOPE


This Program applies to corporate officers, group presidents, management level
direct reports to group presidents and such other employees, as may be
designated by the Chief Executive Officer of Cameron.




III.
SEPARATION ALLOWANCE PAYMENTS



Following the termination of employment by the Company for reasons other than
cause, as determined in its sole discretion by the Company, the covered
executive will receive separation allowance payments in the form of salary
continuation for a period of twelve (12) months following termination of
employment by the Company. These payments will be based on the covered
executive’s base salary rate at the time of termination and will be paid through
the Company’s normal payroll cycle.  Separation allowance payments will begin on
the Company’s first payroll cycle that occurs after the expiration of the 35 day
period following termination of employment (or 60 day period in the case of a
group layoff), provided that the covered executive complies with the waiver and
release requirement and other conditions of this Program, which are described
below, during such period.


Under the requirements of Section 409A of the Internal Revenue Code, because the
Company is publicly traded, if a covered executive is a “specified employee” and
the total amount of separation allowance payments payable in the first six
months following the covered executive’s termination of employment under this
and any other program, policy, plan or agreement with the Company and/or any of
its affiliates exceeds an applicable limit and all payments will not be made
within 2½ months following the end of the calendar year in which the covered
executive’s employment was terminated, then the Company will delay any payment
that would cause the applicable limit to be exceeded and the payments will
resume, without interest, beginning with the first regular payroll cycle that is
six months following termination of employment.  The applicable limit under
Section 409A is an amount equal to the lesser of (A) two times the covered
executive’s base annual rate of salary during the calendar year immediately
preceding the year of his or her employment termination and (B) $490,000 (for
2009), subject to adjustment for later years under the Internal Revenue
Code.  The Plans Administration Committee will identify the covered executives
who are specified employees in accordance with any method permitted under
Section 409A and it will advise a covered executive if the specified employee
delay applies to him or her.

 
 

--------------------------------------------------------------------------------

 





Payment of the separation allowance payments is contingent upon signing a full
and complete waiver and release in a form acceptable to the Company, returning
it to the Company in a timely manner, and not revoking the release in the time
provided to do so.  (Please see attached waiver and release.)  If the covered
executive elects not to sign the waiver and release, or elects to revoke the
waiver and release, no salary continuation benefits will be payable.


 
 
 
IV.
BENEFITS



Participation in all employee benefits ends on the last day of active employment
including, but not limited to:


·  
Healthcare Coverage

·  
Dental Coverage

·  
Vision Coverage

·  
CC-SAVE/CC-SHARE

·  
Non Qualified Deferred Compensation Plan

·  
Basic and Supplemental Life Insurance

·  
Basic and Voluntary AD&D

·  
Business Travel Accident Insurance

·  
Short Term Disability

·  
Long Term Disability

·  
Vacation Policy



A covered executive may elect to continue to receive the medical, dental and
vision coverage in effect on the last day of active employment.  If the covered
executive chooses to continue coverage, he or she must file election forms with
the Company’s COBRA administrator.  Continuation coverage is subject to the
terms of the plans and at the level of coverage in effect before
termination.  The covered executive will pay the premiums due to continue these
benefits directly to the Company’s COBRA Administrator.  Detailed information
regarding election of these benefits will be provided at termination of
employment.


Information regarding conversion privileges or portability of the Supplemental
Life Insurance will be communicated at the time of separation.  Eligibility for
distributions under any Cameron sponsored retirement plan will be pursuant to
and made in accordance with the provisions of the specific plan.  The separation
payment and the payment for unused vacation are not subject to deferral under
the Cameron Retirement Savings Plan or the Cameron Nonqualified Deferred
Compensation Plan, nor are they considered for purposes of employer
contributions or accruals under such plans or any other similar plan sponsored
by the Company.
 
 
Management Incentive Compensation Plan


Participation in MICP will be prorated through the last day of employment and
determined on the basis of the goals and objectives established for the
applicable plan year.  Payment of the MICP bonus for the final year of
participation will be made at the same time as payments for that year are made
for active employees with respect to such year, provided that such payment will
be made prior to March 15th of the year following termination of employment.  No
further bonus entitlements will be earned during the severance period.


Long-Term Incentive Plan


The terms of the Company’s Long-Term Incentive Plans and the specific provisions
of the award agreement(s) will govern awards granted to the covered executive.
The length of time to exercise any vested long-term incentive award is defined
in the individual agreement(s).



 
 

--------------------------------------------------------------------------------

 









Non-Compete/No Solicitation Commitment


As part of the waiver and release, the covered executive will recognize a
commitment that his or her receipt of some of the severance benefits under this
Plan will be contingent upon his or her decision not to: (1) directly or
indirectly engage in any competition with the Company in any markets or product
lines with which the covered executive was involved for a period of 12 months
following termination; or (2) directly or indirectly participate in the
solicitation or recruitment of any Company employees.  If the covered executive
chooses not to accept either of these restrictions, then he or she will be
entitled to receive only three months’ worth of separation payments under this
Plan.


All Company property, documents and computer records, and any related materials
that the covered executive may possess must be returned immediately.


Other Provisions


In addition to salary continuation as provided above, outplacement services for
a period of up to 12 months will be made available through a provider chosen by
the Company.


If the group in which the executive is employed is sold, merged or consolidated
with another entity or business, any executive who continues employment or is
offered continued employment with a new owner of a former Cameron operation in
the same or reasonably comparable position, will not be eligible for benefits
under this Program.  Similarly, if Cameron establishes a joint venture and the
executive continues or is offered the same or a reasonably comparable position
with the joint venture, the executive will not be eligible for benefits under
this Program.  The Plans Administration Committee will make the determination,
in its discretion, as to the comparability of any such position.




V.           OTHER SEVERANCE RIGHTS


To the extent any covered executive under this Program is entitled to receive
benefits for severance pursuant to statutory or regulatory requirements or an
employment contract or arrangement, the benefits hereunder, which are not
intended to duplicate such benefits, will be reduced automatically to avoid any
such duplication.  The determination of the reduction is the responsibility of
the Plans Administration Committee whose decision will be final and binding on
both the Company and the covered executive.




VI.           PROGRAM AMENDMENT AND TERMINATION


Cameron reserves the right to amend, modify, suspend or terminate this Program,
in whole or in part, at any time.  Cameron does not promise the continuation of
any program.  Circumstances which might cause Cameron to amend or terminate the
Executive Severance Program include, but are not limited to, changes in law
mandating that this Program be revised in certain respects, a determination by
Cameron that the Program’s provisions or some of them may no longer be suitable
as a result of changes in the circumstances of Cameron or of its employees or
changes in financial circumstances or significant adverse changes in Cameron's
financial circumstances.




VII.           RESPONSIBILITIES


The general administration of this Program is the responsibility of the Plans
Administration Committee, which has final and binding authority to administer
this Program in accordance with its stated terms.  The corporate vice-president
responsible for human resources will have overall responsibility to effectuate
the terms and conditions of this Program and for the day-to-day administration
of this Program. These responsibilities may be delegated to other person or
persons including group personnel where appropriate.



 
 

--------------------------------------------------------------------------------

 





VIII.
SECTION 409A COMPLIANCE



Notwithstanding anything to the contrary in this Program, if any payment of
separation allowance payments under this Program would subject the covered
executive to additional taxes and interest under Section 409A of the Internal
Revenue Code because the timing of such payments is not delayed for the first
six months following a covered executive’s termination of employment with the
Company, then any such payments will be accumulated and paid in equal monthly
installments, without interest, beginning on the first business day that is six
months following termination of employment.


Under this Program, a termination of employment will have the same meaning as a
“separation from service” under Section 409A of the Internal Revenue Code.  For
example, if a covered executive will be providing significant post-termination
consulting services to the Company or any of its affiliates, his termination of
employment may not be considered to occur for purposes of this Program until the
consulting arrangement ends.  Further, for purposes of Section 409A of the
Internal Revenue Code, installments of separation allowance payments will be
treated as separate payments.







 
 

--------------------------------------------------------------------------------

 



WAIVER AND RELEASE AND
 
ACCEPTANCE OF ADDITIONAL SEPARATION ALLOWANCE BENEFITS





In consideration of CAMERON INTERNATIONAL CORPORATION'S (the “Company’s”)
agreement to provide me with severance benefits under its Executive Severance
Program (the “Plan”), and subject to the terms and conditions of the Plan, I
hereby waive and release Cameron International Corporation, its past, present,
and future owners, parents, subsidiaries, and affiliates, and their respective
past, present, and future directors, shareholders, officers, employees, agents,
insurance carriers, administrators, legal representatives and all benefit plans
sponsored by any of them (except for benefits under the Plan and any pension
plan), past or present (individually and collectively, the “Released Parties”),
from liability for any and all claims, damages, actions, rights, demands and
causes of action of any kind that I now have or may have against the Released
Parties, including without limitation all claims related to my employment or the
termination of my employment by the Company, whether known or unknown, arising
under any federal, state or local fair employment or discrimination laws,
including but not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Family Medical Leave Act, the Americans With Disabilities Act, the Worker
Adjustment and Retraining Notification Act, and any applicable state’s or
locality’s fair employment statutes, any other local, state or federal wage and
hour law.  I further waive and release any claims or demands arising under any
other federal, state or local law, including but not limited to, common law
claims relating to breach of contract, wrongful or constructive discharge,
violation of public policy, and common law tort.  This Waiver and Release (also
referred to as this “Agreement”) excludes any claims for medical or income
replacement benefits for work-related injuries currently pending or permitted by
law and further excludes any pension or unemployment compensation benefits to
which I may be otherwise entitled.  This Agreement does not apply to any rights
or claims that may arise after its effective date.  In addition, nothing in this
Agreement prevents me from filing any non-legally waivable claim (including a
challenge to the validity of this agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agencies or
participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agencies; however, I understand and agree that I am
waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC or comparable state or local agency proceeding
or subsequent legal actions.


I acknowledge that this Agreement is not intended to indicate that such claims
exist or that, if they do exist, they are meritorious.  Rather, it is simply an
agreement that, in return for the severance benefits as stated in the Plan, any
and all potential claims of this nature that I may have against any of the
Released Parties, regardless of whether they actually exist, regardless of
whether they are known or unknown to me at this time, are expressly settled,
compromised, and waived.


By signing this agreement, I am, and I understand and agree that I am, bound by
it.  Anyone who succeeds to my rights and responsibilities, such as heirs or the
executor of my estate, is also bound by this agreement.  This release also
applies to any claims brought by any person or agency or class action under
which I may have a right or benefit.  I represent and warrant that no other
person or entity has any interest in or been assigned any interest in claims or
causes of action, if any, I may have against any of the Released Parties and
which I am now releasing in their entirety.
 
I agree and acknowledge that the only benefits to which I am entitled in
association with the termination of my employment with the Company and any of
its affiliates are the benefits stated in the Plan and that I am not entitled to
any additional benefits under any other policy, plan or agreement of the Company
or any Released Party in connection with my termination, including but not
limited to any employment or severance agreement between me and any Released
Party or any other benefits under any other severance, retention, bonus or
incentive plan of the Company or any of its affiliates, shareholders or
predecessors (except for benefits under the Plan and any Company pension
plan).  I further acknowledge that I have received reimbursement for all
reimbursable business expenses I incurred on behalf of the Company or any of its
affiliates.  I also acknowledge that I have been paid all wages owed to me by
any Released Party up until the day that I signed this Agreement and that I have
been provided all leaves (paid and unpaid) to which I was entitled during the
term of my employment.
 

 
 

--------------------------------------------------------------------------------

 





 
I have signed this agreement voluntarily and without coercion or duress.  I
understand the final and binding effect of this agreement and agree to each of
its terms.  I acknowledge that the only promises made to me to sign this
agreement are those stated in the Plan and that no other understanding
concerning the subject matter of this agreement, whether oral or written,
exists.  I have been advised to consult with an attorney prior to executing this
agreement and I have been given at least twenty-one (21) days to consider this
agreement before signing (or forty-five (45) days in the case of any employment
termination program offered to a group or class of employees).  If I sign this
agreement, I understand that I have seven (7) days after the date I sign to
revoke, in writing, this agreement.  Any such revocation must be delivered to my
Human Resources Representative to be effective.  This agreement will not become
effective or enforceable until this seven (7) day period has expired.  I further
acknowledge that I have carefully read the Plan and this agreement, understand
their terms, and I am voluntarily accepting the Company’s offer of benefits
under that Plan.  I understand that the severance benefits provided under the
Plan are valuable consideration to which I would not otherwise be entitled, but
are solely in return for the waiver of rights and claims stated in this
agreement.


I further agree that my entitlement to any more than three months’ worth
of  severance benefits provided under the Plan is contingent on my choice to
not: (1) become engaged in any employment or other enterprise that involves
being in competition with the Company in any of the markets or product lines
with which I was involved while employed by the Company for a period of 12
months following termination; and (2) directly or indirectly, participate in the
solicitation or recruitment of any Company employees for the 12-month period
following termination.  I expressly acknowledge and agree that if I choose not
to follow either or both of these restrictions, I will be entitled to receive
only three (3) months’ worth of separation benefits.


Based upon the signing of this agreement, I further agree not to commence any
lawsuit against any Released Party for matters covered by this agreement, nor to
participate in any such action other than as required by law (except as
necessary to protect my rights under this agreement).  I represent that, as of
the effective date of this agreement, I have not brought or joined any lawsuit
or filed any charge or claim against any Released Party in any court or before
any government agency.  Should any provision of this agreement be declared
invalid by a court of competent jurisdiction, the remaining provisions will
remain in full force and effect.  The Company and I agree that the
noncompetition restrictions provided above is reasonable and necessary to
protect the proprietary information of Company and its
affiliates.  Nevertheless, if that restriction is found by a court of competent
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the court will modify the restrictions so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.


This agreement will be governed by and construed in accordance with the laws of
the State of Texas, without regard to conflicts of law principles thereof.








Signed by:                                           
______________________________________________


Printed Employee
Name:                     ______________________________________________


Dated:                                                   
______________________________________________


Company
Representative:                  _______________________________________________


Dated:                                                   
_______________________________________________
